Order entered May 9, 2022




                                     In The
                            Court of Appeals
                     Fifth District of Texas at Dallas

                              No. 05-21-00704-CR

                       JEROME JOHNSON, Appellant

                                       V.

                      THE STATE OF TEXAS, Appellee

              On Appeal from the Criminal District Court No. 1
                           Dallas County, Texas
                   Trial Court Cause No. F01-53637-JH

                                    ORDER

      On May 3 2022, we ordered Dallas County District Clerk Felicia Pitre to file

a supplemental clerk’s record containing two documents: (1) the trial court’s

February 4, 2019 order denying appellant’s request for appointment of counsel and

(2) the trial court’s February 4, 2019 order entitled “COURT’S NOTIFICATION

OF PRO SE MOTION FOR POST-CONVICTION DNA TESTING” which

“directed the State to file a response to Johnson’s motion” for DNA testing. On

May 6, 2022, a 187-page supplemental clerk’s record was filed. Although it
contained five documents not previously filed in a clerk’s record, the majority of

the documents in this supplemental clerk’s record are already on file in the January

18, 2022 supplemental clerk’s record or are letters and orders issued by this Court.

Notably, the May 6th supplement did not contain the two documents we ordered

filed.

         We ORDER Dallas County District Clerk Felicia Pitre to file, WITHIN

TEN DAYS OF THE DATE OF THIS ORDER, a supplemental clerk’s record

containing ONLY THE FOLLOWING TWO DOCUMENTS:

           • the trial court’s February 4, 2019 order denying appellant’s
     request for appointment of counsel, and

           • the trial court’s February 4, 2019 order entitled “COURT’S
     NOTIFICATION OF PRO SE MOTION FOR POST-CONVICTION
     DNA TESTING” in which the trial court “directed the State to file a
     response to Johnson’s motion” for DNA testing.

Although the trial court cause number in this appeal is F01-53637-H, these orders

are the only documents located in OnBase under trial court cause number

F01-56337-H.

         We DIRECT the Clerk to send a copy of this order to Dallas County

District Clerk Felicia Pitre; to Jerome Johnson, TDCJ #01198301, Estelle Unit,

264 FM 3478, Huntsville, TX 77320-3320; and the Dallas County District

Attorney’s Office, Appellate Division.

                                             /s/   ERIN A. NOWELL
                                                   JUSTICE